Citation Nr: 0737156	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to September 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was the subject of an August 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was part of an airport crash, 
fire, and rescue unit during service.  He contends that he 
has pulmonary fibrosis as a result of exposures to asbestos 
fire-fighting gear, chemical foams, and jet fumes during his 
period of active service.  See August 9, 2007, Board hearing 
transcript (Tr.) at pp. 4-5 and p. 23.  In this regard, the 
Board notes that his DD Form 214 notes his military 
occupational specialty was airport attendant.  The veteran's 
service medical records for his period of active service, 
from May 1963 to September 1966, are not associated with the 
claims file, and it is not clear from the record whether or 
the extent to which they have been sought.  An attempt to 
obtain these service medical records should be made prior to 
appellate consideration.  See 38 U.S.C.A. § 5103A(c)(1).

Additionally, at his Board hearing, the veteran indicated he 
has been in receipt of Social Security Administration (SSA) 
disability benefits, and that he had filed for SSA disability 
benefits based on his pulmonary fibrosis.  See Tr. at p. 9.  
VA has a duty to obtain relevant SSA records when it has 
actual notice that the veteran is receiving SSA disability 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

At his Board hearing, the veteran indicated that he was 
currently receiving VA medical treatment at a VA outpatient 
clinic in Greenville, South Carolina, and at a clinic at the 
VA Medical Center in Columbia, South Carolina.  See Tr. at 
page 21. He also indicated he had received treatment from 
approximately 2002 to 2006 at VA facilities in Ann Arbor, 
Michigan, and Lansing, Michigan.  He indicated he moved from 
Michigan and back to South Carolina in about 2006 and resumed 
treatment with private physician M. T. Ansari, M.D., for his 
respiratory condition.  See Tr. at pp. 17-21.  Relevant 
records of treatment that are not currently associated with 
the claims file would be useful to the adjudication of the 
appeal.  See 38 U.S.C.A. § 5103A(b)-(c).  

The veteran was provided a VA examination in November 2005.  
Although the VA examiner relayed in her report a medical 
opinion she had obtained from a VA pulmonary specialist, it 
appears from the report that the pulmonary specialist had the 
opportunity to review only a private CT scan of the veteran's 
chest and pulmonary function test results.  Also, the veteran 
has indicated that private X-ray reports, apparently not yet 
obtained, demonstrate that he has "fibers" in his lungs.  
See Tr. at pp. 7-8.  Further, the veteran elaborated on his 
claimed exposures to fire protection gear made of asbestos, 
chemical foams, and jet fumes, at his Board hearing.  See Tr. 
at pp. 4-6 and 16.  In light of the foregoing, after all 
additional medical evidence is obtained, the full claims file 
should be forwarded to a pulmonary specialist for the purpose 
of obtaining a fully informed medical opinion, from an 
appropriate specialist, in this matter.  See 38 U.S.C.A. 
§ 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.   Request the veteran to identify the 
name and address of all providers of 
medical treatment for his pulmonary 
fibrosis.  After any required releases are 
requested and obtained from the veteran, 
an attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

At his Board hearing, the veteran 
indicated that he currently receives 
medical treatment at a VA outpatient 
clinic in Greenville, South Carolina, and 
at a clinic at the VA Medical Center in 
Columbia, South Carolina.  He also 
indicated he had received treatment from 
approximately 2002 to 2006 at VA 
facilities in Ann Arbor, Michigan, and 
Lansing, Michigan.  He indicated he moved 
back to South Carolina in about 2006 and 
resumed treatment with M. T. Ansari, M.D., 
for his respiratory condition.  The RO 
should seek records of such treatment that 
have not been previously obtained.

2.  Contact all appropriate service records 
depositories to obtain the veteran's 
service medical records for his period of 
active service, from May 1963 to September 
1966.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

4.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the claims file to be reviewed 
by a pulmonary specialist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
pulmonary fibrosis began during service or 
is related to some incident of service. 
 
The physician should describe the nature of 
the veteran's present pulmonary disability 
and opine whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
current pulmonary disability began during 
service or was caused or aggravated 
(chronic worsening of underlying condition 
versus temporary flare-up of symptoms) by 
any incident of service, to include claimed 
exposure to asbestos fire-fighting gear, 
chemical foams, and jet fumes.  

In forming his opinion, the pulmonary 
specialist should review the veteran's 
claimed in-service exposures to his 
asbestos fire protection uniform, asbestos 
gloves, chemical foams, and jet fumes, as 
described in the August 9, 2007, Board 
hearing transcript at pages 4 to 6, and at 
page 16.

The physician is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on his 
clinical experience, medical expertise, and 
established medical principals.  

If the physician determines that another 
physical examination of the veteran would 
be helpful in providing the requested 
medical opinion, such an examination of the 
veteran should be scheduled.

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC) and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


